DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statements (IDS) submitted on 1-8-2021 & 7-30-2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided”.  The abstract as filed in lines 5-7 contains patent claim term “means”. Correction is required.  See MPEP § 608.01(b).

Claim Interpretation

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

Regarding claims 1-3, the recitations “tire wear state means” and “transmission means” are structurally defined therefore 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph has not been invoked.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Fontain et al (EP 3210799 A1) in view of Flodin (DE 102021101595 A1)

Regarding claims 1 & 2 Fontain et al teaches at least one tire supporting a vehicle (inherent) ; a processor (col. 6 lines 21-39), at least one sensor 212, 214, 222, 216, 226,  224, 218, 228 mounted on the tire  30 and in electronic communication with the processor (col. 6 lines 21-39), the at least one sensor 212, 214, 222, 216, 226,  224, 218, 228  measuring a temperature and a pressure processor (col. 6 lines 21-39) of the at least one tire 300 processor (col. 6 lines 21-39); a memory [0030] for storing tire identification information (interpreted as an intended use recitation), the memory [0030] being in electronic communication with the processor (col. 6 lines 21-39); tire wear state means 328 for generating at least one of a measurement and an estimate of a wear state of the at least one tire (interpreted as an intended use recitation), the tire wear state means 328 being in electronic communication with the processor (col. 6 lines 21-39); transmission means (col. 7 lines 33-44) for transmitting the temperature, the pressure, the identification information, the at least one of a measurement and an estimate of a wear state  of the at least one tire (interpreted as an intended use recitation). Fontain et al does not teach a tire wear rate estimation means. Flodin teaches tire wear rate estimation means (abstract)(claim 1)
	It would have been obvious to a person having ordinary skill in the art of tire wear indicating devices before the effective filing date of the claimed invention, to modify Fontaine et al with a tire wear rate estimation means as taught by Flodin for the purpose of accurately monitoring the sensitivity of a tire and / or real time monitoring of the wear of a tire. 

Regarding claims 1 Fontain teaches all of the basic features of the claimed invention. However Fontain et al does not explicitly teach a display. Flodin teaches a tire wear monitoring system that includes a display 9.
	It would have been obvious to a person having ordinary skill in the art of tire wear indicating devices before the effective filing date of the claimed invention, to modify Fontaine et al with a display as taught by Flodin for the purpose of alerting to a user the tire wear data. 

Regarding claim 3 Fontain teaches the tire wear state means includes a wear estimator that generates an indirect estimation of the wear state of the at least one tire (claim 5).

Regarding claim 4 the processor is in electronic communication with a CAN bus system of the vehicle (col. 6 lines 21-59)

Regarding claim 5 Fontain et al teaches the memory [0030] is integrated (figs. 2-3) into the at least one sensor 212, 214, 222, 216, 226, 224, 218, 228.

Regarding claim 6 Fontain et al teaches at least one of a tire pressuring monitoring system sensor 212, 214, 222, 216, 226, 224, 218, 228, a tire ID tag  [claim 1] and a tread wear sensor (fig. 1).

Regarding claim 7 Fontain teaches at least one sensor 212, 214, 222, 216, 226, 224, 218, 228 being mounted on at least one of the vehicle and a wheel on which the tire 30 is mounted, the at least one vehicle or wheel mounted sensor 212, 214, 222, 216, 226, 224, 218, 228 being in electronic communication with the processor (col. 6 lines 21-39).

Regarding claim 19 Fontain teaches the processor is disposed on the vehicle [0030][0032][0035].

Regarding claim 20 Fontain teaches the processor [0030][0032][0035]  is integrated with the at least one sensor  212, 214, 222, 216, 226,  224, 218, 228

6.	Claims 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Fontain et al (EP 3210799 A1) in view of Singh et al (US 2017/0113494).

Regarding claims 8-10  Fontain teaches all of the basic features of the claimed invention. However, Fontain et al does not teach the transmission means includes wireless transmission from the processor to a remote server and wireless transmission from the remote server to the display device. Singh et al teaches a tire wear system that teaches transmission means [0049][0051][0075][claim 2] that  includes wireless transmission from the processor to a remote server [0049] and wireless transmission from the remote server to the display device [0075].
	It would have been obvious to a person having ordinary skill in the art of tire wear indicating and data transmitting devices before the effective filing date of the claimed invention, to modify Fontaine et al with transmission means includes wireless transmission from the processor to a remote server and wireless transmission from the remote server to the display device as taught by Singh et al  for the purpose of efficiently indicating tire wear information to a user.

		Regarding claim 11 Fontain et al teaches all of the basic features of the claimed invention. However Fontain et al does not teach the display device includes a display screen showing an image of the vehicle and the pressure indicator for the at least one tire at a position on the vehicle image that corresponds to a position of the at least one tire on the vehicle. Singh et al teaches a the display device (figs 3 & 11) includes a display screen (figs 3 & 11) showing an image of the vehicle and the pressure indicator (inherent tire parameters conveyed to user) for the at least one tire at a position on the vehicle image (interpreted as an intended use recitation) that corresponds to a position of the at least one tire on the vehicle 36 (interpreted as an intended use recitation)
		It would have been obvious to a person having ordinary skill in the art of tire wear indicating and data transmitting devices before the effective filing date of the claimed invention, to modify Fontaine et al with a tire wear information system that includes a display screen showing an image of the vehicle and the pressure indicator for the at least one tire at a position on the vehicle image that corresponds to a position of the at least one tire on the vehicle as taught by Singh et al for the purpose of accurately communicating and / or conveying tire wear data parameters to a driver of a vehicle. 

		Regarding claim 12 Fontain et al teaches all of the basic features of the claimed invention. However Fontain et al does not teach the display device that includes a display screen showing a status indicator adjacent the pressure indicator when the at least one tire is being inflated. Singh et al teaches the display screen showing a status indicator adjacent the pressure indicator when the at least one tire is being inflated [0073][0075][0077]. 
		It would have been obvious to a person having ordinary skill in the art of tire wear indicating and data transmitting devices before the effective filing date of the claimed invention, to modify Fontaine et al with a display screen showing a status indicator adjacent the pressure indicator when the at least one tire is being inflated as taught by Singh et al for the purpose of accurately communicating and / or conveying tire wear data parameters to a driver of a vehicle.

		Regarding claims 13, 14 & 16-18 Fontain et al teaches all of the basic features of the claimed invention. However, Fontain et al does not teach a display device that includes a display screen showing an image of the vehicle and the indicator, wear rate estimation indicator and temperature of at least one of a measurement and an estimate of wear state for the at least one tire at a position on the vehicle image that corresponds to a position of the at least one tire on the vehicle. Singh et al teaches a display screen showing an image of the vehicle and the indicator and wear rate estimation indicator of at least one of a measurement and an estimate of wear state for the at least one tire at a position on the vehicle image that corresponds to a position of the at least one tire on the vehicle (figs. 3, 11) . 
		It would have been obvious to a person having ordinary skill in the art of tire wear indicating and data transmitting devices before the effective filing date of the claimed invention, to modify Fontaine et al with a display screen showing a status indicator adjacent the pressure indicator when the at least one tire is being inflated as taught by Singh et al for the purpose of accurately communicating and / or conveying tire wear data parameters to a driver of a vehicle. 

		Regarding claim 15 Fontain et al teaches all of the basic features of the claimed invention. However, Fontain et al does not teach a remote server in electronic communication with the processor, wherein at least one of the wear rate estimation and the wear state measurement or estimate is transmitted to the remote server for comparison to tires on other vehicles, and selected information from the comparison is transmitted from the remote server to the display device. Singh et al teaches a remote server in electronic communication with the processor, wherein at least one of the wear rate estimation and the wear state measurement or estimate is transmitted to the remote server for comparison to tires on other vehicles, and selected information from the comparison is transmitted from the remote server to the display device [0049][0051][0075][0078].
		It would have been obvious to a person having ordinary skill in the art of tire wear indicating and data transmitting devices before the effective filing date of the claimed invention, to modify Fontaine et al with a remote server in electronic communication with the processor, wherein at least one of the wear rate estimation and the wear state measurement or estimate is transmitted to the remote server for comparison to tires on other vehicles, and selected information from the comparison is transmitted from the remote server to the display device as taught by Singh et al for the purpose of accurately communicating and / or conveying tire wear data parameters to a driver of a vehicle. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20220101512 A1 SYSTEM OF TREAD DEPTH ESTIMATION AND METHOD THEREOF
US 20220016940 A1 SYSTEM AND METHOD FOR PREDICTING WEAR PROGRESSION FOR VEHICLE TIRES
US 20210402829 A1 ARITHMETIC MODEL GENERATION SYSTEM, WEAR AMOUNT ESTIMATION SYSTEM, AND ARITHMETIC MODEL GENERATION METHOD
US 20210300133 A1 METHODS AND APPARATUS TO DETERMINE TIRE TREAD DEPTH
DE 102021101595 A1 Method and control arrangement for determining the instantaneous tire wear rate of a wheel of a vehicle 
WO 2021079838 A1 TIRE WEAR AMOUNT ESTIMATION SYSTEM, TIRE WEAR AMOUNT ESTIMATION PROGRAM, AND TIRE WEAR AMOUNT ESTIMATION METHOD
EP 3210799 A1 TIRE WEAR ESTIMATION SYSTEM AND METHOD
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856